Citation Nr: 0928523	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  04-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II with neuropathy of all extremities, to include as a 
result of Agent Orange exposure.

2.  Entitlement to service connection for status post 
prostatectomy for prostate cancer with residual incontinence 
and loss of use of a creative organ, to include as a result 
of Agent Orange exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Phoenix, Arizona Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in September 2005.  A 
transcript of that hearing has been associated with the 
claims file.  The Board remanded this case in January 2006 
for further development.

The VA Secretary imposed a stay at the Board on the 
adjudication of all claims for compensation based on exposure 
to herbicides, which were potentially impacted by the ruling 
in Haas v. Nicholson, 20 Vet. App. 257 (2006).  The United 
States Court of Appeals for the Federal Circuit reversed 2006 
Haas decision, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Accordingly, the VA Secretary rescinded the stay 
and directed the Board to resume adjudication of the 
previously stayed claims.  The Board's review of the 
Appellant's claim may now proceed.






FINDINGS OF FACT

1.  The information of record does not establish that the 
Veteran actually served in the Republic of Vietnam during the 
Vietnam Era; and thus exposure to herbicide agents in service 
may not be presumed.

2.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that diabetes 
mellitus type II, with neuropathy of all extremities and 
status post prostatectomy for prostate cancer with residual 
incontinence and loss of use of a creative organ are related 
to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, diabetes mellitus type II, with neuropathy of all 
extremities, was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, status post prostatectomy for prostate cancer with 
residual incontinence and loss of use of a creative organ, 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For purposes of establishing service connection for a 
disability resulting from exposure to herbicide agents, a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era, beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

As previously noted above, the Federal Circuit's decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) applies to the 
instant case, where the Federal Circuit held that the lower 
court had erred in rejecting VA's interpretation of section 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  See 
VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (service in a 
deep-water vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994) (service 
in the Republic of Vietnam does not include the service of a 
Vietnam-era Veteran who flew high-altitude missions in 
Vietnam airspace but never actually landed in Vietnam).  
Hence, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam under current VA law for presumptive purposes only, 
under 38 C.F.R. §3.307(a)(6).

The Veteran's service treatment and personnel records do not 
support a finding that he was involved in combat in the 
country of Vietnam, wherein he set foot in the country.  The 
Board notes that the Veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal with 3 Bronze Stars 
and the Vietnam Campaign Medal, with device.  While these 
awards do not necessarily rule out combat, they do not 
reflect any attachments of the "V" device, indicating 
service with valor and reflective of combat participation, 
wherein he set foot in the country.  See generally Army 
Regulation 672-5-1, 40.  

Research conducted by the National Personnel Records Center 
(NPRC), U.S. Army & Joint Services Records Research Center 
(JSRRC) and the National Archives and Records Administration 
verified the Veteran served aboard the U.S.S. Cacapon (AO 52) 
which was in the official waters of the Republic of Vietnam 
for various periods from August 1968 to March 1970, deck logs 
from the U.S.S. Cacapon indicated that it was near Vietnam 
for various periods from August 1968 to March 1970 and that 
the U.S.S. Cacapon performed in operations off the coast of 
Vietnam for various period from August 1968 to December 1969.  
No search could verify whether the Veteran himself was 
actually at some point on the landmass or inland waters of 
Vietnam.

Command histories for the U.S.S. Cacapon from 1968 to 1970 
also reflect that the ship entered the Vietnamese port of 
Vung Tau in January 1970.

Lay statements submitted by the Veteran and fellow service 
members as well as the Veteran's own testimony during a 
November 2005 Travel Board hearing, indicate that the U.S.S. 
Cacapon participated in missions off the coast of Vietnam, 
that the U.S.S. Cacapon stopped frequently at the port of 
Vung Tau and that the ship would anchor within 1000 yards of 
the shore, wherein small crafts and crews would come to the 
ship and exchange equipment, thereby exposing the crew of the 
U.S.S. Cacapon to herbicides used in that area.  The Veteran 
testified that he did not set foot off the ship onto the 
shore of Vietnam at any point.  

Under 38 C.F.R. § 3.307(a)(6), the presumption of service 
connection with respect the Veteran's diabetes mellitus type 
2 and prostate cancer only applies to veterans who had 
service in the Republic of Vietnam.  While the record 
reflects that the Veteran served aboard a naval ship that had 
come to port in Vietnam, by the Veteran's own statements and 
testimony, he never got off the ship, and no record indicates 
otherwise.  Thus, as the evidence of record does not 
establish that the Veteran ever actually set foot in the 
Republic of Vietnam, exposure to herbicides may not be 
presumed under 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 
3.309(e).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Without the requisite service, Veteran's claims for service 
connection for diabetes mellitus type 2 and prostate cancer 
are not entitled to the relaxed evidentiary requirements 
promulgated by 38 C.F.R. §§ 3.307 and 3.309.  Therefore 
service connection for the disabilities on appeal, is not 
warranted under current VA law for presumptive purposes under 
38 C.F.R. §3.307(a)(6).  However, this does not end the 
analysis of the Veteran's claims.  It simply means that the 
claims will be adjudicated under the normal evidentiary 
standards for establishing entitlement to service connection 
on a direct basis.

In statements and testimony presented throughout the duration 
of the appeal, the Veteran testified that while serving 
aboard the U.S.S. Cacapon, the ship pulled into a port in 
Vietnam on frequent occasions from 1968 to 1970, wherein the 
ship was located less than 1000 yards from the shore.  He 
reported that he never got off of the ship, however, he did 
have contact with crews who came from the land aboard the 
ship for supplies and thus subjected his ship to possible 
herbicide exposure.  The Veteran also testified that his 
diabetes mellitus type II was initially diagnosed in 1985 and 
prostate cancer was initially diagnosed in 2000 and recurred 
in 2002, neither of which he had a family history of.  He 
also reported that currently he suffered from urinary and 
sexual dysfunction resulting from treatment for the prostate 
cancer.  Finally, the Veteran reiterated his contentions that 
he was so close to the shoreline of Vietnam during his active 
service that he fell within the presumption for herbicide 
exposure and that the environment he was in caused a direct 
exposure to herbicides. 

Here, the service treatment records do not contain any 
findings of diabetes mellitus type II, prostate cancer or any 
related conditions.  These same service records also are 
absent of findings related to herbicide or chemical exposure 
during the Veteran's active military service.

The Veteran also submitted treatise information on the U.S.S. 
Cacapon, herbicides and Agent Orange as well as photographs 
from his active duty and maps of Vietnam, some with 
information on where herbicides had been sprayed.  As noted 
above, the command histories for the U.S.S. Cacapon from 1968 
to 1970 also reflect that the ship entered the Vietnamese 
port of Vung Tau from January 13, 1970 to January 17, 1970. 

A January 2009 letter from the Department of the Army 
indicated that a computer analysis was performed to see if 
any Agent Orange spray applications were conducted within 100 
kilometers and one day of An Thoi and Vung Tau during the 
period of January 1970 to March 1970.  The letter indicated 
that when an herbicide spray mission came within the time and 
distance parameters of a given location, the location would 
receive a hit.  An enclosed herbicide exposure report 
reflected that Agent Orange was sprayed in January 1970, 
February 1970 and March 1970 within approximately 69 to 90 
kilometers (km) from Vung Tau.  The report indicated that 
there were 18 days of exposure.  In particular, Agent Orange 
was sprayed on January 7, 1970, within 18 days of when the 
Veteran's ship was at the port of Vung Tau from January 13, 
1970 to January 17, 1970.

Private medical records from June 1989 to March 2006 reflect 
that the Veteran was variously treated for and diagnosed with 
diabetes mellitus type II, diabetes mellitus type II with 
associated peripheral neuropathy, prostate cancer, radical 
prostatectomy in 2000 (also noted as radical retropubic 
prostatectomy), prostate cancer status post prostatectomy, 
status post radical prostatectomy, removal of prostate with 
permanent urinary and rectal incontinence, aggressive 
prostate cancer which was diagnosed in 2000 and reappeared in 
2002 and prostatectomy in 2000 with subsequent urinary and 
erectile dysfunction.  These records also indicate that 
diabetes mellitus type II was initially diagnosed in 1985 and 
prostate cancer was initially found in 2000.  

In a January 2005 VA examination, the Veteran was diagnosed 
with diabetes mellitus type II with sensory neuropathy in the 
distal lower extremities and very minimally so in the distal 
fingers as well as adenocarcinoma of the prostate with 
invasion of the seminal vesicles.  The examiner noted that 
the cancer was presumed to be still present but controlled 
and the complications of his treatment included impotence, 
urinary incontinence and mild proctitis with minimal fecal 
incontinence.  

In a December 2007 VA examination, the Veteran was diagnosed 
with diabetes mellitus type II with peripheral neuropathy of 
the distal lower extremities and feet and early diabetic 
neuropathy of the fingertips as well as erectile dysfunction, 
secondary to radical prostatectomy for adenocarcinoma of the 
prostate, August 2000.  The examiner concluded that neither 
diabetes nor prostate cancer had their onset during service 
and erectile dysfunction was clearly associated with surgery 
for adenocarcinoma of the prostate.  The examiner also found 
that it was not possible to determine whether or not the 
Veteran was exposed to Agent Orange while offshore Vietnam, 
which could not be determined from a medical examiner's 
standpoint.  

After a careful review of the record and resolving all doubt 
in favor of the Veteran, the Board has determined that as the 
medical and satisfactory lay evidence is in relative 
equipoise, service connection is warranted for diabetes 
mellitus type II, with neuropathy of all extremities and 
status post prostatectomy for prostate cancer with residual 
incontinence and loss of use of a creative organ, to include 
as a result of Agent Orange exposure.  In this regard, the 
Board notes that the medical evidence of record demonstrates 
that the Veteran has been currently treated for and diagnosed 
with diabetes mellitus with associated peripheral neuropathy 
and prostate cancer, status post prostatectomy with residual 
incontinence and erectile dysfunction.  Moreover, as noted 
above, the January 2009 letter from the Department of the 
Army and enclosed herbicide exposure report with computer 
analysis of Agent Orange spray applications within 100 
kilometers and one day of Vung Tau, with an exposure of 18 
days, reflects that Agent Orange was sprayed on January 7, 
1970, and the Veteran's ship was at the port of Vung Tau from 
January 13, 1970 to January 17, 1970, thereby indicating 
exposure to Agent Orange.  

The Board notes that with regard to cases in which combat 
service must be determined, if the veteran's presence in 
areas of documented combat can be verified, this would be 
sufficient to find that he was exposed to combat stressors, 
even without the explicit documentation of his participation 
in specific historic events.  See Pentacost v. Principi, 16 
Vet. App. 124 (2002).  In applying the principles of 
Pentacost by analogy, the Board finds that the Veteran's 
presence has been verified in an area in which Agent Orange 
spray was documented, this would be sufficient to find that 
the Veteran was exposed to Agent Orange, even where there is 
no specific documentation of his personal exposure.  

With respect to the relationship of the Veteran's exposure to 
Agent Orange in service to his current diagnosed 
disabilities, the Board relies on the studies reported by the 
National Academy of Sciences in their reports entitled 
"Veterans and Agent Orange: Update 1996" and "Veterans and 
Agent Orange:  Herbicide/Dioxin Exposure and Type 2 
Diabetes" which conclude that there was evidence of an 
association between Agent Orange and both prostate cancer and 
diabetes type II.  See 61 Fed. Reg. 41368-41370, 57586- 57589 
(1996); see also 66 Fed. Reg. 23166 (2001) (codified at 38 
C.F.R. § 3.309(e)(2002).  These findings were also relied 
upon by the VA Secretary in concluding that there was a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of Type 2 diabetes and prostate 
cancer.  See id.  

The United States Court of Claims for Veterans Appeals has 
held that medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
at 514.  In this case, the Board finds that the above-cited 
discussed the association between Agent Orange exposure and 
both diabetes mellitus type II and prostate cancer with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality.  Moreover, 
these findings were related to a specific group of persons, 
in this case, the veterans who served in the Republic of 
Vietnam during the Vietnam era and were also relied upon by 
the VA Secretary in determining a positive association 
existed between exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era and the subsequent 
development of Type 2 diabetes and prostate cancer.

On balance, there is evidence of currently diagnosed 
conditions of diabetes mellitus type II, with neuropathy of 
all extremities and status post prostatectomy for prostate 
cancer with residual incontinence and loss of use of a 
creative organ, evidence of exposure to Agent Orange in 
service and medical treatise information which provides 
evidence of plausible causality between exposure to Agent 
Orange and prostate cancer and diabetes mellitus type II.  
Therefore, resolving all reasonable doubt in favor of the 
Veteran, service connection for diabetes mellitus type II 
with neuropathy of all extremities and status post 
prostatectomy for prostate cancer with residual incontinence 
and loss of use of a creative organ, to include as a result 
of Agent Orange exposure, is warranted.  38 C.F.R. § 3.102 
(2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus type II with 
neuropathy of all extremities, to include as a result of 
Agent Orange exposure, is granted.

Service connection for status post prostatectomy for prostate 
cancer with residual incontinence and loss of use of a 
creative organ, to include as a result of Agent Orange 
exposure, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


